ORDER
By opinion, respondent, John R. Wylde, Jr. was publicly reprimanded and placed on probation for 2 years for the late filing and nonpayment of personal income taxes. One of the conditions of his probation was that *630respondent complete the professional responsibility section of the state bar examination. In re Wylde, 454 N.W.2d 423 (Minn.1990). Respondent has not done so.
Probation was first extended to allow respondent to take the examination in November 1992; he was unable to do so and the Director has moved this court for a further exclusion of the probationary period. The parties have entered into a stipulation by which respondent has waived his procedural rights to hearings and to interpose an answer and has unconditionally admitted each allegation of the Director’s petition. Respondent joins in the Director’s recommendation to extend respondent’s public probation through December 31, 1993 and to impose certain conditions of probation.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED:
1. The public probation of respondent, John R. Wylde, Jr., hereby is extended until December 31, 1993, pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. Respondent shall register for and take the professional responsibility examination in November 1993, and shall report the results thereof to the Director.
3. If respondent fails to take or fails to successfully complete the November 1993 professional responsibility examination, respondent automatically shall be suspended from the ’practice of law in this state.
4. Payment of costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility, hereby is waived.
BY THE COURT:
/s/ M. Jeanne Coyne
M. Jeanne Coyne Associate Justice